Citation Nr: 0107087	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-13 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for  service connection for the cause of the 
veteran's death, to include as secondary to exposure to 
herbicide during service.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963, and from July 1964 to June 1967.  He served in the 
Republic of Vietnam between 1966 and 1967.  He died in 
January 1996.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death on a de novo basis.  
However, in reviewing the record, the Board finds that an RO 
decision in February 1996 denied the appellant's original 
claim for service connection for the cause of the veteran's 
death.  After a timely notice of disagreement was received, 
the RO issued an appropriate statement of the case.  However, 
as the appellant did not perfect her appeal by filing a 
timely substantive appeal, the February 1996 decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  Although the RO denied the claim without considering 
the preliminary issue of whether the appellant had submitted 
new and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to compensation due to service connection for the 
cause of the veteran's death.  Bernard v. Brown, 4 Vet. App. 
384, 391 (1993) (interpreting the provision contained in 38 
U.S.C.A. § 7104(a) that the Board has jurisdiction to decide 
"all questions in a matter" on appeal).  When a claimant 
submits a claim for service connection for service connection 
(to include service connection for the cause of the veteran's 
death), the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Although these 
are two separate questions, they are components of a single 
claim for service connection.  Thus, the issue on appeal has 
been recharacterized on page one of this decision.  See also 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (Board has a legal 
duty to consider the requirement of whether new and material 
evidence has been submitted regardless of the RO's actions); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 7104(a), and 
7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 19.29 (2000); see 
also VAOPGCPREC 16-92 (1992).

Although the RO did not apply the relevant statutes and 
regulations regarding new and material evidence to the 
service connection for the cause of the veteran's death issue 
in its statement of the case or supplemental statement of the 
case, the appellant's due process rights are not violated by 
this Board decision for the following reason.  When the RO 
has denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, it 
necessarily reviewed all of the evidence of record to reach 
that decision.  Since the Board must review all of the 
evidence of record in order to determine whether new evidence 
has been presented and whether it is material to the 
underlying issue, the appellant is not prejudiced by the 
Board's consideration of the preliminary issue of whether new 
and material evidence has been submitted.




FINDINGS OF FACT

1.  An RO decision in February 1996 denied service connection 
for the cause of the veteran's death; the appellant submitted 
a timely notice of disagreement but, after issuance of a 
statement of the case, she did not perfect his appeal by 
submitting a timely substantive appeal.

2.  Some of the evidence associated with the claims file 
subsequent to the February 1996 RO decision bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of 
previously considered evidence, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The immediate cause of the veteran's death was lung 
cancer, which had metastasized from the right tonsillar 
pillar, the primary site of the veteran's fatal cancer.

4.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

5.  The veteran's fatal oral cancer with metastasis to the 
lung began many years after service and it was not causally 
linked to any incident of active duty, to include claimed 
exposure to Agent Orange or other herbicides.


CONCLUSIONS OF LAW

1.  The February 1996 RO decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).
2.  The evidence received since the February 1996 RO decision 
is new and material, and the appellant's claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1310 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for the cause of the 
veteran's death was originally denied by the RO in February 
1996.  The appellant entered a notice of disagreement with 
this decision and the RO issued a statement of the case, but 
she never filed a substantive appeal to this decision.  As 
the appellant did not perfect her appeal by filing a timely 
substantive appeal, the February 1996 decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(b) (2000).  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record in February 1996 included the 
veteran's service medical records and a death certificate.  
Evidence submitted since that time in support of the 
appellant's application to reopen her claim includes medical 
records pertaining to treatment for her husband's fatal 
metastatic cancer and an opinion from a VA physician who 
reviewed the record and opined that in his June 1999 opinion, 
that,  although it was entirely possible that the veteran's 
lung cancer was a separate squamous cell carcinoma related to 
his long history of smoking, it was more likely, in his 
opinion, due to spread of the tonsillar carcinoma which was 
evidenced from neck nodes and which examiner believed were 
obviously the primary source of his (the veteran's) cancer, 
which spread to the lung as a squamous cell carcinoma.  The 
board finds that that part of the opinion that indicated that 
it was entirely possible that the veteran's lung cancer was a 
separate squamous cell carcinoma is new and material 
evidence, as it lends some support the appellant's claim that 
the primary site of the veteran's fatal cancer was his lung.  
As respiratory cancers and included in the list of 
presumptive diseases for veteran's exposed to herbicides, to 
include Agent Orange (see 38 C.F.R. § 3.309(e)), the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.   As the RO decision that is the 
subject of this appeal adjudicated it on a de novo basis, the 
case need not be remanded for that purpose.   

Turning next to the merits of the appellant's claim, the 
Board notes at the outset that  all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, relevant treatment records, and a medical 
opinion.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  The Board also finds that requirements 
regarding notice which must be provided to the appellant 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the appellant by the RO.

The appellant contends, in essence, that the veteran's 
service in the Republic of Vietnam exposed him to Agent 
Orange, or some other type of herbicide, that contributed to 
his fatal cancer.  She further asserts that the primary site 
of her husband's cancer was the lung.

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service incurrence for certain chronic diseases, including a 
malignant tumor (cancer), will be presumed if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Entitlement to service connection for the cause of a 
veteran's death is warranted when a disability of service 
origin caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).  A veteran's 
death will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2000).  The principal cause 
of death is one which, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312(b) 
(2000).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c) (2000).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (2000) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (2000).  
Service connection due to exposure to a herbicide agent may 
be granted on a presumptive basis for the diseases listed in 
38 C.F.R. § 3.309(e) (2000).  See McCartt v. West, 12 Vet. 
App. 164, 167-69 (1999) (the presumption of herbicide 
exposure applies only if the veteran has a disease listed in 
38 C.F.R. § 3.309(e) (2000)); 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  See also The Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991).

According to 38 C.F.R. § 3.309(e), the diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft-
tissue sarcoma.  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (1994); see 
also 61 Fed. Reg. 41,422-449 (1996).  Nonetheless, even if a 
deceased veteran was not diagnosed with a disease listed in 
38 C.F.R. § 3.309(e) (2000) during his lifetime, the 
establishment of service connection for the cause of the 
veteran's death by proof of direct causation is not 
precluded.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1999), cert. denied, 
118 S.Ct. 1171 (1998). 

The service medical records do not include a diagnosis of 
cancer, to include carcinoma of the lung or right tonsillar 
pillar.  The post-service medical records also do not show a 
diagnosis of cancer within one year of the veteran's 
separation from active service or for many years thereafter. 

VA treatment records indicate that the veteran was diagnosed 
with invasive squamous cell carcinoma of the right tonsillar 
pillar after biopsy in March 1994.  September 1994 VA 
hospitalization report showed status post right tonsillectomy 
and right radical neck dissection in April 1994 with 6 of 18 
nodes positive as well as positive margins.  Full course 
radiation treatments to the right tonsil and neck were 
performed from May 1994 to July 1994.  An October 1995 VA 
hospitalization report indicated a chest x-ray in July 1995 
showed a nodule in the right upper lobe and questionable 
nodule in the left upper lobe.  Computerized tomography in 
August 1995 showed an 8 mm noncalcified nodule in the right 
upper lobe.

A VA physician who reviewed the claims file was asked by the 
RO to give an opinion as to whether the veteran's metastatic 
lung cancer was primary or whether it resulted from 
progression of the carcinoma of the right tonsil, which was 
proved to be a squamous cell carcinoma previously.  In his 
June 1999 opinion, the physician  indicated that although it 
was entirely possible that the lung cancer was a separate 
squamous cell carcinoma related to the veteran's long history 
of smoking, it was more likely, in his opinion, due to spread 
of the tonsillar carcinoma, which was evidenced from neck 
nodes and which, the doctor believed, was obviously the 
primary source of the veteran's cancer, which spread to the 
lung as a squamous cell carcinoma.  Therefore, the physician 
concluded that the veteran's carcinoma of the lung was a 
progression of the carcinoma of the right tonsil rather than 
a new cancer of the lung not associated with the previous 
cancer.

Squamous cell carcinoma of the right tonsillar pillar is not 
among the diseases listed in 38 C.F.R. § 3.309(e).  In 
McCartt v. Brown, 12 Vet. App. 164 (1999), the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza v. Brown, 
7 Vet. App. 498 (1995) where the veteran has not developed a 
condition listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Therefore, a presumption in favor of service 
connection does not apply.

Although the cause of death was lung cancer, the 
preponderance of the evidence shows that it had metastasized 
from the right tonsil.  Carcinoma of the right tonsillar 
pillar, an oral cancer, was first shown many years after 
service, there is no medical evidence linking the disorder to 
service, and it is not one of the presumptive diseases listed 
in 38 C.F.R. § 3.309(e).  (A respiratory cancer is defined in 
that regulation as cancer of the lung, bronchus, larynx, or 
trachea).

The RO did obtain an opinion that specifically addresses the 
appellant's argument that the primary site of the veteran's 
fatal cancer was in the lung; that opinion clearly goes 
against the appellant's claim.  Following, a review of the 
record, the physician concluded that it was more likely than 
not that the veteran's carcinoma of the lung was a 
progression of the carcinoma of the right tonsil rather than 
a new cancer of the lung and was not associated with the 
previous cancer.  The appellant has not submitted any medical 
evidence or opinion that shows that her husband's fatal 
cancer originated in the lung or was causally linked to any 
incident of service, to include claimed exposure to Agent 
Orange.  Under these circumstances, the Board must conclude 
that the weight of the evidence is against the appellant's 
claim.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.

The appellant's claim for service connection for the cause of 
the veteran's death is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

